NUMBER 13-18-00616-CV

                       COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI – EDINBURG


ALLSTATE FIRE AND
CASUALTY INSURANCE COMPANY,                                    Appellant,

                                    v.

FERNANDO R. RODRIGUEZ AND
GWENDLE GARZA, INDIVIDUALLY
AND AS NEXT FRIENDS OF
DRAVEN RODRIGUEZ AND
JOLIVIE RODRIGUEZ, MINOR CHILDREN,                             Appellees.


               On appeal from the 24th District Court
                    of Victoria County, Texas.


                     ORDER OF ABATEMENT

          Before Justices Benavides, Hinojosa, and Silva
                        Order Per Curiam

    We previously abated this appeal pending resolution by the Texas Supreme
Supreme Court of two cases for which petitions for review were pending: Allstate Ins. v.

Irwin, 606 S.W.3d 774 (Tex. App.—San Antonio 2019) aff’d, No. 19-0885 (Tex. May 21,

2021) available at https://www.txcourts.gov/media/1452226/190885.pdf and Allstate Fire

& Cas. Ins. v. Inclan, No. 13-19-00026-CV, 2020 WL 373061 (Tex. App.—Corpus Christi–

Edinburg Jan. 23, 2020, pet. denied) (mem. op.).

       The Texas Supreme Court has issued an opinion in Irwin and it has denied the

petition for review filed in Inclan. Now that the Texas Supreme Court has disposed of

those cases, we reinstate the appeal and request supplemental briefing as to the impact,

if any, that these two cases have on the instant appeal. See TEX. R. APP. P. 38.7.

       Appellant’s supplemental brief shall be filed within twenty-one days from the date

of this order, and appellees’ supplemental brief, if any, shall be filed within fourteen days

thereafter. This appeal is abated and removed from the Court’s active docket until receipt

of the requested briefing.

                                                                PER CURIAM


Delivered and filed on the
24th day of May, 2021.




                                             2